Title: To James Madison from Stanislas Pottier, 3 May 1814
From: Pottier, Stanislas
To: Madison, James


        
          Monsieur,
          New-York Le 3 de Mai, 1814.
        
        Le cartel Moses Brown, Parti le 2 de Juillet 1813, du Port de Chatham, en Angleterre, avec des Prisonniers américains, manquant de chirurgien à Son bord, je fus nommé, par le Transport board, et Mr. Beasly, Agent Américain, à Londres, par m’acquitter des devoirs de ma Profession en vers les Américains malades; ce que je fis avec honneur et à la Satisfaction du Capitaine Sutherland qui commendait le dit Cartel.
        Depuis cette époque, jusqu’au 10 de Septembre, (à peu près 70 jours de passage ici,) j’eus plus de 70 malades, et J’ose me flatter que c’est par mes bons Soins et mon assiduité que je Suis parvenu à les amener au port de New-york, Sans la perte d’un Seul homme; ce qu’on peut voir par l’Etat des Prisonniers, mis à bord du Moses-Brown.
        Il y Six mois passés, Monsieur Sealy, avocat de cette ville, eut la bonté de faire une application pour me faire obtenir mon Salaire; la quelle contient un certificat du Capitaine Sutherland, et fut je crois remise entre les mains de Monsieur le Général Mason, Esqr.; commissaire général de Prisonniers de Guerre; mais je n’en ai point du tout entendu parler depuis ce tems, J’en aurais pour tant besoin, étant moi-même réduit a la position la plus affreuse, puisque je manque du Simple nécessaire.
        Désirant obtenir un Salaire légitimement et duement acquis, j’ai cru devoir, Monsieur le Président, pour ne pas faire une démarche infructueuse, comme les autres, prendre Sur moi la liberté de vous exposer la Situation où je me trouve et de vous adresser la présente, en droite ligne; bien persuadé, que, trouvant en vous un homme compatissant et aussi Sensible, que juste, Vous daignerez ne pas laisser Sans effet, la demande légitime que j’ai l’honneur de vous faire, et que vous y ferez rendre tout le droit que j’ose en Espérer. J’ai l’honneur d’etre, Monsieur le Président Votre Serviteur
        
          Stanislas Pottier
        
        
          Mon adresse est à Mr. Seely, avocat, No. 145, greenwich Street, N. Y.
        
        
        CONDENSED TRANSLATION
        Was selected by the Transport Board and by Reuben Beasley, American agent at London, as surgeon for the cartel vessel Moses Brown, which sailed on 2 July 1813 from Chatham with American prisoners on board. Fulfilled his duties to the satisfaction of its commander, Capt. Sutherland. During a passage of approximately seventy days had more than seventy patients and flatters himself that it was due to his good care and assiduity that none of them died, which can be seen by the report of prisoners on board the ship. Six months ago, Mr. Sealy, a New York attorney, filed an application for Pottier to obtain his salary. The application contained a certificate from Capt. Sutherland and was placed, Pottier believes, in the hands of General Mason, commissary general of prisoners of war. Has heard nothing of it since, and needs it badly, since he lacks basic necessities. Desiring to obtain a salary legitimately and duly acquired, Pottier thought that in order to avoid further fruitless steps he must take the liberty of explaining his situation to JM. Addresses the present letter directly to him, persuaded that JM is merciful, and as sensible as just, would not deign to leave Pottier’s legitimate request without effect, and will do it all the justice that Pottier dares to hope for. Adds in a postscript that his address is in care of Mr. Seely, attorney, 145 Greenwich Street, New York.
      